          Case 1:21-cr-00292-RCL Document 84 Filed 08/19/21 Page 1 of 2




                               UNITED STATES DISTRICT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )       Case No. 1:21-cr-00292 (RCL)
                                               )
CHRISTOPHER WORRELL,                           )
                                               )
Defendant.                                     )



     DEFENDANT’S MOTION TO: (1) SUPPLEMENT DEFENDANT’S EMERGNECY
     MOTION TO REVOKE ORDER OF DETENTION; and (2) TO INCORPORATE BY
                               REFERENCE


        Defendant Christopher Worrell, by and through his counsel, requests this Honorable Court

to supplement his Emergency Motion to Revoke Order of Detention filed on August 11 (ECF No.

81) with the recent ruling in U.S. v. Tanios, 1:21-cr00222-TFH-2. Tanios is relevant authority with

respect to issues presented in Mr. Worrell’s Emergency Motion to Revoke Order of Detention. A

copy of the said ruling in U.S. v. Tanios is filed herewith.




Date: August 20, 2021                                  Respectfully Submitted,



                                               John M. Pierce (PHV Admitted)
                                               355 S. Grand Avenue, 44th Floor
                                               Los Angeles, CA 90071
                                               Tel: (213) 400-0725
                                               Email: jpierce@piercebainbridge.com

                                               Attorney for Defendant Christopher Worrell

                                                   1
          Case 1:21-cr-00292-RCL Document 84 Filed 08/19/21 Page 2 of 2



                                   CERTIFICATE OF SERVICE

       I, John M. Pierce, hereby certify that on this day, August 19, 2021, I caused a copy of the

foregoing document to be served on all counsel through the Court’s CM/ECF case filing system.



                                                      /s/ John M. Pierce
                                                John M. Pierce




                                                    1
